DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 18, 2020; November 6, 2020; September 29, 2020; April 30, 2020 and two (2) IDS filed on November 27, 2019 have been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2010/0029428 to Abe et al.
Regarding claim 1, the Abe publication teaches a variable speed transmission system, comprising: a transmission apparatus including a planetary gear set having a ring gear and a sun gear, a primary engine 3 for powering the sun gear, a braking device engaging the ring gear 32 (the braking device as broadly recited in the claims is interpreted as motor 51), and a controller 2ndPDU configured to alter the rotational speed of the ring gear by adjusting the braking device. See Fig. 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0029428 to Abe et al.
Regarding claims 2 and 16, the Abe publication teaches that the ring gear is moved at different speeds in order to create a different reduction ratio.  See paragraph 0032 and Fig. 6.
However, the Abe publication lacks a specific teaching that the braking device having a neutral mode and a drive mode, wherein the ring gear is stationary when the braking device is in the neutral mode, and the braking device driving the ring gear in a second 15 rotational direction, opposite from the first rotational direction, when the braking device is in the drive mode.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Abe publication to have the motor 51 have a neutral mode and that the motor can rotate in both directions, as the structure of the transmission in Fig. 6 is capable of doing the previously recited acts and further, the rotation of the motor in both directions is a way to increase or decrease the speed ratio and this is a known method in the art for planetary gear sets like this .
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0029428 to Abe et al. in view of Chinese Patent No. CN 107244377 to Li. (translation provided with this action).
Regarding claim 5, the Abe publication lacks a specific teaching that the ring gear has an outer circumferential 25 side, and a first set of teeth on the outer circumferential side, the braking device including an output gear engaging the first set of teeth.
The Li patent teaches that a planetary gear set has two motors and that the motors are used together to create different speed ratios.  The ring gear 2a has external teeth that interact with gear 8 and motor 3.  See Figs. 1 and 3.  It should also be noted that the Li patent further teaches that the motor 4 can rotate in different directions to change the speed ratio.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Abe publication to have the teeth on the outside of the ring gear as taught by the Li patent as this is combining known prior art elements using known methods to provide the predictable result of turning a ring gear and addition additional reduction so that a smaller motor can be used.
Regarding claim 7, has a second set of teeth on an internal side for engaging a set of planet gears inside the ring gear.  See Figs. 1 and 3 of Li.
Claims 3, 6, 8, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0029428 to Abe et al. in view of Chinese Patent No. CN 107244377 to Li. (translation provided with this action) in view of European Patent No. EP 3240165 to Atmur.
Regarding claims 3 and 17, the device of the Abe and Li references lack a teaching that the motor is a virtual elliptical drive.
The Atmur patent teaches that a virtual elliptical drive is a type of rotating motor.  See paragraph 0012.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Abe and Li combined device to have the virtual elliptical drive as taught by the Atmur patent as it would have been combining known prior art elements using known methods to provide the predictable result of using a known type of motor that can turn in either direction as needed. 
Regarding claims 6 and 20, each virtual elliptical drive including an output gear 8 engaging the first set of teeth on the ring gear.  See Figs. 1 and 3 of Li.
Regarding claims 8 and 19, the braking device includes an electromagnet.  See Abstract of Atmur.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over United Kingdom Patent No. 570,404 to Bossi in view of U.S. Publication No. 2010/0029428 to Abe et al. 
Regarding claim 9, the Bossi patent teaches that a helicopter (rotorcraft) has a main body portion 10, an engine 14, a first transmission assembly connected to the engine See Fig. 3 and pages 2, lines 105-130 and page 3, lines 1-14.

The Abe publication teaches a variable speed transmission system, comprising: a transmission apparatus including a planetary gear set having a ring gear and a sun gear, a primary engine 3 for powering the sun gear, a braking device engaging the ring gear 32 (the braking device as broadly recited in the claims is interpreted as motor 51), and a controller 2ndPDU configured to alter the rotational speed of the ring gear by adjusting the braking device. See Fig. 16.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Bossi patent to have the variable speed transmission system as set forth in the Abe publication as it would be replacing one known prior art transmission for another to provide the predictable result of a transmission that has infinite gearing to allow for more precise control of speed. 
Claims 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over United Kingdom Patent No. 570,404 to Bossi in view of U.S. Publication No. 2010/0029428 to Abe et al. in view of Chinese Patent No. CN 107244377 to Li. (translation provided with this action) in view of European Patent No. EP 3240165 to Atmur.
Regarding claim 10, the Bossi patent teaches that a helicopter (rotorcraft) has a main body portion 10, an engine 14, a first transmission assembly connected to the engine See Fig. 3 and pages 2, lines 105-130 and page 3, lines 1-14.
However, the Bossi patent lacks a teaching that there is a variable speed transmission with a controller that changes the ring gear by adjusting a braking device.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Bossi patent to have the variable speed transmission system as set forth in the Abe publication as it would be replacing one known prior art transmission for another to provide the predictable result of a transmission that has infinite gearing to allow for more precise control of speed. 
The combined Bossi and Abe device lacks a specific teaching that the ring gear has an outer circumferential side, and a first set of teeth on the outer circumferential side, the braking device including an output gear engaging the first set of teeth.
The Li patent teaches that a planetary gear set has two motors and that the motors are used together to create different speed ratios.  The ring gear 2a has external teeth that interact with gear 8 and motor 3.  See Figs. 1 and 3.  It should also be noted that the Li patent further teaches that the motor 4 can rotate in different directions to change the speed ratio.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Bossi and Abe references to have the teeth on the outside of the ring gear as taught by the Li patent as this is combining known prior art elements using known methods to provide the predictable 
The device of the Bossi, Abe and Li references lack a teaching that the motor is a virtual elliptical drive.
The Atmur patent teaches that a virtual elliptical drive is a type of rotating motor.  See paragraph 0012.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Bossi, Abe and Li combined device to have the virtual elliptical drive as taught by the Atmur patent as it would have been combining known prior art elements using known methods to provide the predictable result of using a known type of motor that can turn in either direction as needed. 
Regarding claim 12, the Abe publication teaches that the ring gear is moved at different speeds in order to create a different reduction ratio.  See paragraph 0032 and Fig. 6.
However, the Abe publication lacks a specific teaching that the braking device having a neutral mode and a drive mode, wherein the ring gear is stationary when the braking device is in the neutral mode, and the braking device driving the ring gear in a second 15 rotational direction, opposite from the first rotational direction, when the braking device is in the drive mode.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Abe publication to have the motor 51 have a neutral mode and that the motor can rotate in both directions, as the 
Regarding claim 13, the rotorcraft is a helicopter, and the engine and first transmission assembly are configured to drive a shaft-driven main lift rotor of the helicopter.  See Figs. 1-3 of Bossi.
Allowable Subject Matter
Claims 4, 11, 14, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 9,243,700 to DeBoth teaches a variable planetary gear transmission.
 European Patent No. WO 2015/110618 to Dinter and European Patent No. WO 2019/172582 to Son show a variable speed planetary gearing.
European Patent No. EP 3473889 to Wattenhofer et al. teaches a planetary gearing with two motors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655